Citation Nr: 0817135	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  99-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The veteran served on active duty active duty for training 
from January 1997 to May 1997.  She also had periods of 
inactive duty training, including in January 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
the residuals of a right foot fracture, bilateral shin 
splints, a sinus disorder and a respiratory disorder claimed 
as bronchitis and granted service connection for the 
residuals of a stress fracture of the right ankle, evaluated 
as 10 percent disabling.  The propriety of the initial 
evaluation of the right ankle fracture residuals has been 
appealed.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
appeal is also taken from a March 2000 RO decision that 
denied service connection for low back pain secondary to L5-
S1 spondylolisthesis.

The Board disposed of the issues of service connection for 
bilateral shin splints, a sinus disorder and a lumbar spine 
disorder and remanded the remaining issues of entitlement to 
service connection for residuals of a right foot fracture, a 
respiratory disorder and the issue of entitlement to an 
initial rating in excess of 10 percent for the right ankle 
disorder for further development in June 2005.  The Board's 
June 2005 decision was upheld by the United States Court of 
Appeals for Veterans Claims (Court) in January 2007, which 
dismissed the veteran's appeal of this decision.  

While the remand was pending, the RO granted service 
connection for residuals of a right foot fracture disorder 
and for a respiratory disorder of asthma in an August 2007, 
thereby removing these matters from appellate status.  The 
only issue remaining on appeal is the issue of entitlement to 
an increased rating for the right ankle disorder.  




FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by complaints of pain with occasional swelling and 
no limitation of movement and is not shown to have anklylosis 
of the ankle, anklylosis of the subastragalar or tarsal 
joint, astragalectomy or malunion of Os calcis or astragalus.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
disabling for residuals of right ankle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5270, 5271, 5279 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In the present case, subsequent to the initial grant of 
service connection for a right ankle disorder in September 
1998, a duty to assist letter was sent in April 2003 that 
included the increased rating claim for the right ankle 
disorder.  This letter satisfied the notice requirements 
under 38 C.F.R. § 3.159(b)(1) and informed her of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.   An additional letter was submitted in 
January 2005 that advised her about what evidence the VA had 
in its possession.  

The Board acknowledges that the letters sent to the veteran 
in April 2003 and January 2005 do not meet the requirements 
of Vazquez-Flores, supra, and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

The veteran was provided detailed information regarding the 
criteria for an increased rating for right ankle by the 
statement of the case sent in February 1999, which discussed 
why the ankle met the criteria for a 10 percent rating and 
provided the criteria for a higher disability rating.  
Subsequently the most recent supplemental statement of the 
case issued in August 2007 discussed in detail the current 
level of impairment exhibited by the right ankle, and the 
level of disability needed for a higher rating for the right 
ankle, including the pertinent criteria as well as the 
symptomatology including the amount of motion loss, pain, 
fatigability or impairments to daily living needed for 
increased ratings for the right ankle.  This supplemental 
statement of the case discussed how the current medical 
findings failed to meet a higher rating absent evidence of a 
greater level of functional impairment or limitation of 
motion, and additionally discussed the criteria for an 
effective date for the commencement of periods of payment in 
detail, thus satisfying Dingess, supra.  Even if this 
discussion did not meet the criteria of Dingess, supra, for 
effective date purposes, failure to do so would constitute 
harmless error in this matter where an increased initial 
rating is denied. 

The veteran in her correspondences, including contentions 
raised in January 2000 describing functional limitations of 
movement affecting her everyday activities and in September 
2004 she discussed ongoing treatment for right ankle problems 
as well as detailing the history of the injury.  In an April 
2005 statement she further discussed receiving medical 
treatment with a VA doctor and alleging that records of such 
treatment would show the severity of her condition.  Her 
representative further elaborated on the severity of the 
veteran's service-connected ankle condition in a April 2005 
brief that discussed problems with pain and functional loss 
with flare-ups.  Based on the above, the notice deficiencies 
do not affect the essential fairness of the adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of her claim 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in July 2005 provided current assessments of the 
veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate her claim for a higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The veteran has appealed from an initial grant of service 
connection and the assignment of a 10 percent disability 
rating for a right ankle disorder.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like. 38 C.F.R. § 4.40 (2007).  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2007).  It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Reserve medical records reflect that the veteran sustained a 
right fracture affecting her right foot while on active duty 
for training between January 1997 and March 1997.  In June 
1997 she was on crutches times 6 weeks and was still having 
pain and swelling.  In July 1997, she was in physical therapy 
for rehabilitation of her right ankle secondary to the old 
fracture.  She had a cuneiform stress fracture per bone scan 
of April 1997.  She was assessed with right foot pain 
secondary to stress fracture.  

An August 1997 office consult for back complaints included 
bilateral leg pain along with the back pain.  Physical 
examination revealed nothing significant regarding the right 
ankle and neurological examination for the right lower 
extremity was negative.  In August 1997 she was seen by 
podiatry and was noted to have an injury to the right foot.  
She was noted to have a cuneiform fracture.  Following 
physical examination, she was diagnosed with chronic right 
foot pain.  She continued to be seen in August through 
October 1997 for right foot complaints secondary to the 
cuneiform fracture.  However, there were no clear complaints 
about the right ankle.  The diagnosis was metatarsalgia, 
second metatarsal phalangeal (MTP).  Records from October 
1997 through November 1997 revealed continued complaints of 
pain in the right foot area approximately 7 months after a 
stress fracture in the cuneiform in February 1997.  Naval 
hospital records from November 1997 reveal that she was 
placed on restricted duty secondary to right foot/ankle 
problems.  An undated record among these records noted right 
ankle discomfort, but range of motion and mobility was 
unchanged.  She had pain with exercise and activities and was 
using crutches.  A February 1998 record following up the 
second MTP complaints included complaints of occasional ankle 
swelling.  

VA treatment records from 2000 to 2001 mostly addressed other 
medical complaints.  However an August 2001 record addressing 
back complaints was noteworthy in that the veteran walked 
without pain and without any noticeable antalgic gait 
pattern.  A January 2001 record noted some problems with 
ankle swelling lately, with the veteran having noticing the 
foot/ankle swelling in the evenings for the past 2 weeks.  No 
assessment was made regarding this problem.  

The report of an August 1998 VA bones examination revealed 
complaints of right ankle and foot pain.  Regarding the right 
ankle she claimed that her pain was mostly lateral and 
posterior to the lateral malleolus.  She was unable to 
ambulate because of this pain.  She also had pain over the 
dorsum of the right foot over the first metatarsal region.  
Distally she had no numbness or tingling.  Currently she was 
not being treated for this injury.  Physical examination 
revealed that distally she had some tenderness just posterior 
to the lateral malleolus but had 5/5 eversion strength with 
no evidence of subluxation in the peroneal tendons.  Distally 
she also had some mild tenderness over the dorsal surface of 
her first metatarsal.  Her plantar surface of the foot was 
nontender.  She had full range of motion of the right ankle 
from 10 degrees dorsiflexion to 45 degrees plantar flexion.  
X-rays of the right ankle showed what appears to be a 
possible small bone infarct in the lateral malleolar area.  
This could be a small cyst.  The impression was right ankle 
pain with irregularity probably representing a bone infarct 
in the lateral malleolar region of the distal fibula.  
Further evaluation with MRI of this lesion to rule out 
possible malignant process would be recommended.  An August 
1998 VA joints examination report was identical to this 
report.  

The veteran's May 2001 DRO hearing testimony was primarily 
confined to the issue regarding back complaints.  She did 
describe getting swelling, cramping and pain in both legs and 
indicated that this restricted her ability to do any sort of 
running.  She did not specifically testify about the right 
ankle.  

VA treatment records from 2001 to 2003 primarily addressed 
other problems, most prominently back complaints but did 
include some references pertinent to the right ankle.  In May 
2002, the veteran was seen at the emergency room for 
evaluation of right foot pain with onset eight days earlier 
after she accidentally tripped over a bench.  Complaints were 
of a persistent pain and minimal bruising to the dorsal 
surface of the foot.  Her ranges of motion were within normal 
limits however she had increased pain with weight bearing.  
She was treated with ice and wraps of the right foot and was 
discharged with instructions to elevate the foot at night.  

A July 2002 VA examination included complaints of back 
problems due to the right foot injury with most of the 
examination focused on these complaints.  Pertinent findings 
included the veteran's gait being somewhat halting.  However, 
on examination of the lower extremities no findings other 
than hypoesthesia of both legs was made.  No findings or 
diagnosis regarding the right ankle were made.

A September 2002 VA record mainly addressed low back pain 
with left leg sciatica, but symptoms included swelling of the 
feet and worsening right lower extremity weakness.  Physical 
examination revealed decreased vibration at the ankle and MTP 
joint but deep tendon reflexes bilaterally were 3+ patellar 
and 1+ Achilles.  Her toes were downgoing.  She walked 
favoring her right leg secondary to some left low back pain.  
Her gait was fairly smooth and slow although she could walk 
on her toes and heels.  The diagnosis was likely L5-S1 
spondylosis resulting in weakness and neuropathic pain; no 
diagnosis regarding the right ankle was made.  Another 
September 2002 record revealed complaints of "my right foot 
still hurts" although physical examination of the right foot 
was unremarkable.  The diagnosis was right foot pain related 
to old injuries "march" fracture.  A February 2003 record 
revealed complaints of intermittent joint pain, particularly 
in the hands and knees, and lumbar complaints including the 
left leg.  No findings regarding the right ankle were made, 
but her gait was noted to be fairly smooth and her deep 
tendon reflexes were equal, 3+ patellar and 1+ Achilles 
bilaterally.  

VA treatment records from 2004 primarily addressed other 
problems, but included an October 2004 initial evaluation 
with a review of systems noted to have the veteran deny any 
muscle spasms or joint disorders.  She denied problems 
ambulating and denied numbness, tingling or weakness.  
Physical examination revealed no joint swelling or crepitance 
noted.  Range of motion of all joints were intact.  Her 
extremities showed no clubbing, cyanosis or edema.  Pedal 
pulses were +2 bilaterally and sensation was normal.  

The report of an August 2004 VA examination of the lungs also 
included the feet.  Regarding the feet she was diagnosed with 
a stress fracture of the right cuneiform bone, right foot by 
bone scan.  Apparently she has pain in her feet.  She was 
also diagnosed with plantar fasciitis in her right foot.  She 
has had nerve conduction study of her legs done which were 
normal.  Physical examination revealed her right foot to have 
rather marked tenderness in the plantar fascia which was also 
thickened.  The rest of the examination addressed the knees 
and back.  The diagnoses included right plantar fasciitis, 
mild loss of function due to pain.  

The veteran underwent a VA examination in July 2005 to 
address the severity of her right ankle disorder.  She 
complained of right foot pain.  She discussed the history of 
her injury in 1997 having suffered a stress fracture during 
physical training and boot camp that was diagnosed later.  
However she was never casted or put in any sort of brace.  
She stated that it continued to hurt now and was becoming 
more painful.  She stated that the pain was currently a 5/10 
but can flare up to 8/10 with prolonged standing or walking.  
She currently took Motrin for pain relief and used orthotics 
in her shoes.  She was presently a student and denied any 
impairment with activities of daily living.  

Physical examination revealed the right ankle had 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  There was no 
varus or valgus instability and there was good subtalar 
motion.  There was no tenderness over the distal tibia, 
lateral or medial malleolus.  X-rays were unremarkable.  The 
impression was status post stress fracture, right foot.  It 
was less likely than not that she had any residual disability 
of her right ankle.  She had great range of motion and no 
subjective complaints of pain and unremarkable X-ray.  Her 
range of motion did not change after active or repetitive 
motion.  

The veteran's right ankle disability is rated from initial 
entitlement by the RO as 10 percent disabling by analogy to 
38 C.F.R. §4.71a, Diagnostic Code 5279 (metatarsalgia, 
anterior (Morton's disease), unilateral, or bilateral).  A 10 
percent rating is the maximum schedular rating that can be 
assigned under Diagnostic Code 5279.  Therefore, there is no 
basis for a higher rating under Diagnostic Code 5279.  

The RO has considered other potentially applicable Diagnostic 
Codes, which the Board likewise will do.  Under 38 C.F.R. 
§4.71a, Diagnostic Code 5271, moderate limitation of ankle 
motion warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if there is marked limitation of 
ankle motion.  As to the ratings for ankle joints, under 
Diagnostic Code 5270, a 20 percent rating is warranted for 
ankylosis in plantar flexion less than 30 degrees.  

Based on a review of the evidence, the Board finds that an 
initial rating in excess of 10 percent disabling is not 
warranted.  Consistently through the course of her appeal, 
her complaints pertaining to her right ankle have been 
subjective complaints of pain and occasional swelling, but 
generally with full ranges of motion repeatedly recorded.  A 
higher rating is not warranted as there is no evidence of 
marked limitation of motion, nor is there ankylosis of the 
ankle shown, thus higher ratings under Diagnostic Codes 5270 
and 5271 are not warranted.  There is no evidence that her 
ankle disorder is more than 10 percent disabling, as the 
ankle disorder is also not shown to be manifested by 
weakness, fatigue or instability under repetitive use which 
would suggest a higher rating under functional limitations.  
Repeatedly she is shown to not walk with an altered gait and 
the July 2005 VA examination showed no change in motion after 
repetitive use.  

There is no evidence of nonunion or malunion of the ankle 
joint with impairment in the knee or ankle contemplated by 
Diagnostic Code 5262; ankylosis of subastragalar or tarsal 
joint contemplated by Diagnostic Code 5272, astragalectomy 
contemplated by Diagnostic Code 5274; or malunion of Os 
calcis or astragalus contemplated by Diagnostic Code 5273.  
Thus, an evaluation in excess of 10 percent under any of 
these rating codes are not for application.  Other Diagnostic 
Codes pertaining to foot disorders rather than ankle 
disorders are not applicable in this matter, where the 
disability involves the ankle.  

In sum, the veteran's symptoms stemming from the right ankle 
stress fracture disorder do not warrant a rating in excess of 
10 percent disabling.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's residuals of a fracture of the right ankle have 
been persistently more severe than the extent of disability 
contemplated under the assigned rating at any time during the 
period of this initial evaluation.  There is no evidence of 
record that the veteran's service-connected right ankle 
disability causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007). 

As a preponderance of the evidence is against the award of a 
rating in excess of 10 percent for service-connected 
residuals of a right ankle fracture, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a fracture of the right ankle is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


